Sherwood, C. J.
— The record discloses that defendants Sabina Simmons and Daniel Deegan, carried on .as partners, under the style of Simmons & Deegan, a mercantile business at Rolla, Mo. Being sued by plaintiffs on an account, contracted as such firm, and the husband being joined as a necessary party defendant, each of the defendants, by written acknowledgement, acknowledged service of process, waived necessity of service by an officer, waived all error, and consented to the rendition of judgment. Judgment in personam was accordingly rendered against all of the defendants, a small per cent, of which was paid. Subsequently, they instituted proceedings to set aside the *618judgment and stay execution. The latter portion of the prayer was granted, and a temporary stay ordered in vacation. On convening of court, Thos. Smith, trustee in bankruptcy of the firm of Simmons & Deegan, appeared, was made without objection, a party defendant, and filed a motion to set aside the judgment. * The motion was successful, and thereupon the temporary order for stay of execution was made perpetual, and plaintiffs come here by writ of error.

1. A JUDGMENT in personam.

1st. Judgment against married woman in personam, is a nullity. (Caldwell v. Stephens, 57 Mo. 589; Wernecke v. 58 Mo. 352 ; Gage v. Gates, 62 Mo. 412; Lincoln v. Rowe, 64 Mo. 138); and the attitude of the case is by no means altered, because of her being declared against as a member of a mercantile firm. Considered alone with respect to the question of irregularity, the action of the court below, in granting the motion, was clearly correct; and were this the only point for consideration, we should, without hesitancy, affirm the judgment. "We shall advert to this matter hereafter.
2nd. If the judgment, on account of the obvious irregularity, was properly set aside, it is quite evident that the execution fell with it; so that the perpetual staying of a issued on a vacated judgment, could work the plaintiffs no hurt; and therefore could not forma subject for revision here.

2. practice: new parties.

3rd. As to Smith, who it seems, had been appointed trustee in bankruptcy of the firm composed of Mrs. Simmons & Deegan, and who, as such, filed the successful motion aforesaid, it is only necessary to observe that no objection having been made to his coming in as a party, the time has passed for making it now.
4th. Nor is the aspect of the case at all changed as to the proper results attendant on such motion, by reason of the fact that prior to its filing, a temporary injunction- as above stated had been applied for and granted in vacation *619at the instance of the judgment defendants. The motion of the trustee in bankruptcy, was entirely distinct from, and independent of any precedent action of the judgment defendants themselves, and therefore not to be affected by anything which they had done, or attempted to do.

ÍoIins”a VaY dG?Dth^°statatpUnf 3“smentsand

5th. We come now to the matter whereto we heretofore promised to advert. It has been suggested, that conceding in one point of view, the correctness of the ruling, which caused the issuance of the present writ of error; yet, that, under our statute of jeofails, and the case of Cruchon v. Brown, (57 Mo. 38,) this court ought to strike out the name of Mrs. Simmons, and thus amend the judgment in the ■— obnoxious particular complained of. We regard the suggestion as possessed of much force, and for these reasons : Our statute of jeofails (§6, p. 1,034, 2 W. S.,) provides that the court in furtherance of justice may add or strike out the name of a party. And although that section is in strictness applicable to trial courts, yet sections 19 and 20 of the same article breathe the same spirit, and are equally broad in the scope of the amendatory powers, which they confer on courts possessed of appellate jurisdiction. Section 19 is as broad as eternity, and enumerates and cures every conceivable blunder that an ignorant court, its officers, the parties or their attorneys are likely to commit, provided it be one “ by which neither party shall have been prejudiced;” and section 20 gives to this court the healing power to supply and amend “ the omissions, imperfections, defects and variances in the preceding section enumerated, and all others of a like nature, not being against the right and justice of the matter in suit, and not altering the issues between the parties on the trial.” (Muldrow v. Bates, 5 Mo. 214.) Now this act is remedial in its nature, and therefore to be liberally construed; and it would be assuming too much to say that the legislature meant nothing by the use of such vigorous and comprehensive language ; and it would be assuming still more, to hold that though the act meant something, *620yet that it has no bearing on a case of this sort. Presumptively, the personal property of the wife is that of the husband. Hydrick v. Burke, 30 Ark. 124; Seitz v. Mitchell, 94 U. S. 580. In the case last cited, it was held that in the absence of evidence that the wife purchased the property with her own separate funds, the presumption is a violent one that the husband furnished the means of payment. (16 Am. Law. Reg. 505.) There is nothing apparent of record to combat this usual presumption by showing the wife the owner of a separate estate in the property levied on. "We shall therefore hold that it will be “in furtherance of justice,” and not against “the light and justice of the matter in suit,” (2 Wag. S., p. 1,037, § 20,) to make the amendment desired, since we must assume, and the record warrants us in so doing, that the wife’s interest in the partnership property belonged to the husband. And the consent by the husband to the rendition of judgment against him, must be regarded as an assent to and ratification of the purchase of the goods by the wife, even had she no prior authority. (2 Sm. Lead. Cas. 433, 437, 449, and cas. cit.) We therefore reverse the judgment and remand the cause, with directions to proceed conformally to this opinion.
All concur, save House, J., who dissents.
Reversed.